DETAILED ACTION
                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                     Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 08/26/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                                                     
                               Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a thermoelectric device” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “a thermoelectric device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “a thermoelectric” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A thermoelectric device treated as meaning Peltier-type thermoelectric cooler in the form of thermoelectric plates. See par. 62.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
         
                                   Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15 and 18 recite the limitation “generally”. All instances of the word "generally", "general" or "standard" are indefinite as to the metes and bounds of what is "general" and what is not. Please delete all instances. 



                                    Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JP 2004-278894, provided by Applicant) in view of Deutgen (US 3,077,748).
In regards to claim 1, Hiroshi discloses a refrigerator (Fig. 9) comprising: an ice maker (7 or 15, ice making device, refer to Figs. 1 and 5) having an ice tray (Figs. 1 and 5), the ice tray comprising: a rigid plate (3 or 17, cooling plate; refer to Figs. 1 and 5) having a top surface; and a flexible grid (4 or 18, an ice making container is being considered as flexible grid), (note: that based on page 7, lines 8-10 from last line of Hiroshi, indicates that the ice making container is made of polypropylene such as silicone rubber which is well known flexible material and meeting the limitation of the term “flexible”) comprising 
(i) a median wall (see annotated Fig. 1 below) dividing the ice tray into at least two reservoirs (corresponding to an individual cell in the ice tray 18), 
(ii) dividing walls (see annotated Fig. 1 below), and 
(iii) an edge wall (see annotated Fig. 1 below); wherein, the median wall, the dividing walls, and the edge wall all extend from the top surface of the rigid plate (3/17) when the flexible grid (4/18) is in an ice piece (26b) formation position (i.e. position of the flexible grid during the ice making operation, as shown in Figs. 1 and 5); wherein, the median wall, the edge wall, the dividing walls, and the top surface of the rigid plate define an array of individual compartments (26, ice making compartments) to receive water and form ice pieces (23b) while the flexible grid (4/18) is in the ice piece formation position, but fails to explicitly teach wherein, the median wall, the edge wall, the dividing walls, each have a draft angle of from about 17 degrees to about 25 degrees from vertical when the rigid plate is in a neutral position and the flexible grid is in the first position.  
           Deutgen teaches ice trays and grid structures for ice maker (refer to Figs. 1-3) wherein the median wall, the edge wall, the first dividing wall, and the second dividing wall (the walls as disclosed by Hiroshi, refer to annotated Fig. 1 above) each have a draft angle of from about 17 degrees to about 25 degrees (about 20 to 25 degrees, refer to col.1, line 68 of Deutgen) from vertical when the ice forming plate is in a neutral position and the flexible grid is in the first position (in the “horizontal” position, refer to col.1, lines 66-71, wherein an acute angle of about 20 to 25 degrees when the grid is horizontal). 
           Therefore, in view of Deutgen’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the draft angle of Hiroshi to be from about 17 degrees to about 25 degrees from vertical when the ice forming plate is in a neutral position and the flexible grid is in the first position in order to advantageously provide an ice tray with simple and compact construction. 
          Further, it would also have been an obvious matter of design choice to make the draft angle of Hiroshi to be from about 17 degrees to about 25 degrees, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. 

                    
    PNG
    media_image1.png
    497
    610
    media_image1.png
    Greyscale

In regards to claim 2, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hiroshi teaches wherein the flexible grid (4/18) has a first end and a second end (see annotated Fig. 1 above) opposite of the first end; and after ice pieces (26b) are formed in the array of individual compartments (26), the ice tray is inverted (refer to par. 55) and the second end of the flexible grid (4/18) is rotated (via shaft 13; par. 45) relative to the first end through an arc to separate the ice pieces (26b) in the individual compartments (26) from the flexible grid (refer to par. 45).  
In regards to claim 4, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Hiroshi teaches wherein the flexible grid (4/18) further includes a volume between the at least two reservoirs (space in the individual cells) and along a length of the flexible grid between the first end and the second end (as can be seen in Figs. 1 and 5), at least partially bounded by the median wall, that is filled with a flexible material (polypropylene such as silicone rubber; par. 53) that adds structural rigidity to the flexible grid (note: that based on par. 53 of Hiroshi, indicates that the ice making container is made of polypropylene such as silicone rubber which is well known flexible material and meeting the limitation of the term “flexible”).  
In regards to claim 5, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 4. Further, Hiroshi teaches wherein the flexible material (polypropylene such as silicone rubber; par. 53) that adds structural rigidity to the flexible grid (4/18) is either a flexible silicon material (polypropylene such as silicone rubber; par. 53) or ethylene propylene diene monomer M-class rubber.  
In regards to claim 6, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Hiroshi teaches further comprising: at least one door (door of refrigerator; Fig. 9); wherein, the ice maker (1) is housed within the at least one door (as can be seen in Fig. 9).  

Claims 3 and 7 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JP 2004-278894, provided by Applicant) in view of Deutgen (US 3,077,748), further in view of Herrera et al. (US 2012/0023996).
In regards to claim 3, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Hiroshi wherein the flexible grid (4/18) being rotated and twisted (deformed) through (refer to par. 55), but does not explicitly disclose the flexible grid being rotated and twisted an arc of about 40 degrees wherein the second end of the flexible grid is rotated relative to the first end through an arc of about 40 degrees.  
         Herrera teaches an ice maker system and it is known for a twistable ice grid (112) to be rotated and twisted through an arc of about 10 degrees and then 16° degrees relative to a first position (refer to par. 50 and par. 51, line 9) in order to achieve flexibility and elastic deformation desirable to twist the ice mold to release ice during a harvesting operation. 
         Therefore, the rotational degree of the flexible grid relative to the first position is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the greater the angle (i.e. large degree of angle), for the complete and efficient release of ice pieces to the ice storage. Alternatively, the less the angle (i.e. small degree of angle), for less release of ice pieces to the ice storage.  
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to select an optimum rotational and twisted angle of the flexible grid about 40 degrees relative to the first position, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering optimum or workable ranges involves only routine skill in the art, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide rotational and twisted angle of the flexible grid about 40 degrees relative to the first position to achieve flexibility and elastic deformation desirable to twist the ice mold to release ice during a harvesting operation. 
In regards to claim 7, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Hiroshi teaches further comprising: a storage bin (ice storage box 40); wherein, when the second end of the flexible grid (4/18) is rotated (via shaft 13/29) relative to the first end, the ice pieces (26b) fall out of the ice tray and into the storage bin (40), but fails to explicitly teach an ice dispenser that is configured to dispense the ice pieces from the storage bin.  
Herrera teaches an ice maker system and it is well known to have an ice dispenser (ice dispensing mechanism; refer to par. 3) that is configured to dispense the ice pieces from the storage bin (ice storage bucket; par. 3).
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the refrigerator of Herrera to include an ice dispenser that is configured to dispense the ice pieces from the storage bin as taught by Herrera in order to to dispense the ice pieces (refer to par. 3 of Herrera).
Claim 8 is rejected under pre-AlA 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JP 2004-278894, provided by Applicant) in view of Deutgen (US 3,077,748) and Herrera et al. (US 2012/0023996), further in view of Fletcher (US 4,831,840). 
In regards to claim 8, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 7, but fails to explicitly teach wherein the individual compartments have a height of about 9 mm to about 14 mm.  
         Fletcher teaches ice maker (refer to Figs. 7-8) wherein an individual compartment (137) of an ice try (70) has a height of about 9 mm to about 14 mm (i.e. about ¼ inch to about ⅝ inch equivalent to 6 mm-15 mm, refer to col. 6, line 35). 
         Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the individual compartment of the flexible grid of Hiroshi to have a height of about 9 mm to about 14 mm in order to advantageously provide an ice tray with simple and compact construction in view of the teachings by Fletcher and the level of ordinary skill in the art before the effective filing date of the claimed invention (refer to col.2, lines 1-5 of Fletcher). 
            Further, it would also have been an obvious matter of design choice to make the individual compartment of Hiroshi to have a height of about 9 mm to about 14 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.

Claims 9-10 are rejected under pre-AlA 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JP 2004-278894, provided by Applicant) in view of Fletcher (US 4,831,840). 
In regards to claim 9, Hiroshi discloses a refrigerator (Fig. 9) comprising: an ice maker (7/15, ice making device, refer to Figs. 1 and 5) having an ice tray (Figs. 1 and 5), the ice tray comprising: a rigid plate (3/17, cooling plate; refer to Figs. 1 and 5) having a top surface (top surface of rigid plate 3/17); and a flexible grid (4/18, an ice making container is being considered as flexible grid), (note: that based on par. 53 of Hiroshi, indicates that the ice making container is made of polypropylene such as silicone rubber which is well known flexible material and meeting the limitation of the term “flexible”) having 
(i) a median wall (see annotated Fig. 1 above) dividing the ice tray into at least two reservoirs, 
(ii) dividing walls (see annotated Fig. 1 above), and 
(iii) an edge wall (see annotated Fig. 1 above); wherein, the median wall, the dividing walls, and the edge wall all extend from the top surface of the rigid plate (3/17) when the flexible grid (4/18) is in an ice piece formation position (i.e. position of the flexible grid during the ice making operation, as shown in Figs. 1 and 5); wherein, the median wall, the edge wall, the dividing walls, and the top surface of the rigid plate (3/17) define an array of individual compartments (26, ice making compartments) to receive water (26a) and form ice pieces (26b) while the flexible grid (4/18) is in the ice piece formation position; wherein, the individual compartments (26) diverge outwardly (as can be seen in Fig. 4) such that the formed ice pieces (26b) have a larger upper surface area than lower surface area (as can be seen in Fig. 4); and wherein, after ice pieces (26b) are formed in the array of individual compartments (26), the ice tray is inverted and the flexible grid (4/18) is twisted (deformed) such that the ice pieces in the individual compartments (26) are separated from the flexible grid (4/18) and fall out of the ice tray (deformed when inverted to perform ice removal), but fails to explicitly teach wherein the individual compartments have a height of about 9 mm to about 14 mm.
           Fletcher teaches ice maker (refer to Figs. 7-8) wherein an individual compartment (137) of an ice try (70) has a height of about 9 mm to about 14 mm (i.e. about ¼ inch to about ⅝ inch equivalent to 6 mm-15 mm, refer to col. 6, line 35). 
           Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the individual compartment of the flexible grid of Hiroshi to have a height of about 9 mm to about 14 mm in order to advantageously provide an ice tray with simple and compact construction in view of the teachings by Fletcher and the level of ordinary skill in the art before the effective filing date of the claimed invention (refer to col.2, lines 1-5 of Fletcher). 
            Further, it would also have been an obvious matter of design choice to make the individual compartment of Hiroshi to have a height of about 9 mm to about 14 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
In regards to claim 10, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 9. Further, Hiroshi teaches wherein the flexible grid (4/18) has a first end and a second end (see annotated Fig. 1 above) opposite of the first end; and the second end of the flexible grid (4/18) is rotated (via shaft 13; par. 13) relative to the first end through an arc to separate the ice pieces in the individual compartments (26) from the flexible grid (refer to par. 45).  

Claims 11 and 13 are rejected under pre-AlA 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JP 2004-278894, provided by Applicant) in view of Fletcher (US 4,831,840), further in view of Lunde (US 4,199,956).
In regards to claim 11, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 10, but fails to explicitly disclose wherein the second end of the flexible grid has an outwardly extending cam pin; and the cam pin is manipulated to rotate the second end of the flexible grid.
          Lunde teaches ice cube making machine wherein the second end of the flexible grid (an ice making water pan 20) has an outwardly extending cam pin (cam 44); and the cam pin (44) is manipulated to rotate the second end of the flexible grid (refer to col.1, lines 64-68).
        It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the refrigerator of Hiroshi such that the second end of the flexible grid has an outwardly extending cam pin, and the cam pin is manipulated to rotate the second end of the flexible grid as taught by Lunde in order to initiate or control the machine cycles of freezing and harvesting (refer to col.2, lines 34-36 of Lunde).  
In regards to claim 13, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Hiroshi teaches further comprising: at least one door (door of refractor; Fig. 9); wherein, the ice maker (1) is housed within the at least one door (as can be seen in Fig. 9).  

Claims 12 and 14 rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JP 2004-278894, provided by Applicant) in view of Fletcher (US 4,831,840) and Lunde (US 4,199,956), further in view of Herrera et al. (US 2012/0023996).
In regards to claim 12, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 11, but does not explicitly disclose wherein the second end of the flexible grid is rotated relative to the first end through arc of about 40 degrees compared to the ice piece formation position.  
          Herrera teaches an ice maker system and it is known for a twistable ice grid (112) to be rotated and twisted through an arc of about 10 degrees and then 16 degrees relative to a first position (refer to par. 50 and par. 51, line 9) in order to achieve flexibility and elastic deformation desirable to twist the ice mold to release ice during a harvesting operation. 
         Therefore, the rotational degree of the flexible grid relative to the first position is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the greater the angle (i.e. large degree of angle), for the complete and efficient release of ice pieces to the ice storage. Alternatively, the less the angle (i.e. small degree of angle), for less release of ice pieces to the ice storage.  
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to select an optimum rotational and twisted angle of the flexible grid about 40 degrees relative to the first position, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering optimum or workable ranges involves only routine skill in the art, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide rotational and twisted angle of the flexible grid about 40 degrees relative to the first position to achieve flexibility and elastic deformation desirable to twist the ice mold to release ice during a harvesting operation. 
In regards to claim 14, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Hiroshi teaches further comprising: a storage bin (storage box 40); wherein, when the flexible grid (4/18) is twisted (deformed), the ice pieces (26b) fall out of the ice tray and into the storage bin (40), but fails to explicitly teach an ice dispenser that is configured to dispense the ice pieces from the storage bin.
         Herrera teaches an ice maker system and it is well known to have an ice dispenser (ice dispensing mechanism; refer to par. 3) that is configured to dispense the ice pieces from the storage bin (ice storage bucket; par. 3).
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the refrigerator of Hiroshi to include an ice dispenser that is configured to dispense the ice pieces from the storage bin as taught by Herrera in order to to dispense the ice pieces (refer to par. 3 of Herrera).
Claims 15-17 and 18 are rejected under pre-AlA 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JP 2004-278894, provided by Applicant) in view of in view of Deutgen (US 3,077,748).
In regards to claim 15, Hiroshi discloses an ice tray for an ice maker (7/15, ice making device, refer to Figs. 1 and 5) comprising: an ice forming plate (3/17, cooling plate; refer to Figs. 1 and 5) with a top surface (top surface of cooling plate 3/17) and a bottom surface (bottom surface of cooling plate 3/17); a containment wall (see annotated Fig. 2 below) that surrounds the top surface of the ice forming plate and extends upwards from the ice forming plate (see annotated Fig. 2 below), 
          the containment wall having a first sidewall and a second sidewall (see annotated Fig. 2 below) generally opposing the first sidewall, the containment wall configured to retain water on the top surface of the ice forming plate; a flexible grid (4/18, an ice making container is being considered as flexible grid), (note: that based on par. 53 of Hiroshi, indicates that the ice making container is made of polypropylene such as silicone rubber which is well known flexible material and meeting the limitation of the term “flexible”) without a bottom (the flexible grid does not have a bottom instead the separate ice making plate 3/17 function as the bottom; see Figs. 7-8), the flexible grid (4/18) being separable from the ice forming plate (3/17) and the containment wall, the grid comprising: 
          (i) a median wall (see annotated Fig. 1 above) that extends from the top surface, dividing the ice tray into a first reservoir (one of the individual cells) between the median wall and the first sidewall of the containment wall and a second reservoir (other of the individual cells) between the median wall and the second sidewall of the containment wall; 
(ii) edge walls (see annotated Fig. 1 above); and 
(iii) dividing walls (see annotated Fig. 1 above) extending from the top surface of the ice forming plate (3/17); and individual ice forming compartments (26, ice making compartments) defined by the median wall of the flexible grid (4/18), the dividing walls of the flexible grid, and the ice forming plate (3/17) forming a bottom of the individual ice compartments (as can be seen in Fig. 7), but fails to explicitly teach wherein the median wall, the edge walls, and the dividing walls have a draft angle of 17° to 25° from vertical.
           Deutgen teaches ice trays and grid structures for ice maker (refer to Figs. 1-3) wherein the median wall, the edge wall, the first dividing wall, and the second dividing wall (the walls as disclosed by Hiroshi, refer to annotated Fig. 1 above) each have a draft angle of from about 17 degrees to about 25 degrees (about 20 to 25 degrees, refer to col.1, line 68 of Deutgen) from vertical when the ice forming plate is in a neutral position and the flexible grid is in the first position (in the “horizontal” position, refer to col.1, lines 66-71, wherein an acute angle of about 20 to 25 degrees when the grid is horizontal). 
           Therefore, in view of Deutgen’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the draft angle of Hiroshi to be from about 17 degrees to about 25 degrees from vertical when the ice forming plate is in a neutral position and the flexible grid is in the first position in order to advantageously provide an ice tray with simple and compact construction. 
          Further, it would also have been an obvious matter of design choice to make the draft angle of Hiroshi to be from about 17 degrees to about 25 degrees, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  

                       
    PNG
    media_image2.png
    359
    632
    media_image2.png
    Greyscale

In regards to claim 16, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Hiroshi teaches further comprising: a thermoelectric device (9, 23 Peltier device) thermally coupled to the bottom surface of the ice forming plate (as can be seen in Figs. 1 and 5); and an ice piece (26b) within each of the individual compartments (26).  
In regards to claim 17, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Hiroshi teaches wherein each individual compartment (26) has 
(i) a height (unlabeled height of compartment 26; Fig. 4), 
(ii) a lower length (unlabeled lower length of compartment 26; Fig. 4), between the median wall and the edge wall (Fig. 4), but fails to explicitly teach the lower length being 1 to 2 times the height, 
(iii) an upper length (unlabeled upper length of compartment 26; Fig. 4), but fails to explicitly teach the upper length being 1.5 to 4 times the height, and 1.4 to 1.7 times the lower length.  
         Deutgen et al., however, disclose that the ice compartment has the draft angle of from about 20 to 25 degrees, refer to col.1, line 68 of Deutgen such that the ice compartment has the upper surface length, the lower surface length and a height; the lower surface length at a given upper surface length-to-height ratio will determine the draft angle. 
         Therefore, the ratio of the lower surface of the ice compartment and a height of the ice compartment is recognized as a result-effective variable, i.e. a variable which achieves a recognized result In this case, the recognized result is that the ratio of the lower length of the ice compartment to the height of the ice compartment will determine the draft angle at a given lower length of the ice compartment and thus the shape of the ice formed therein and ease with which said ice can be removed. Therefore, since the general conditions of the claim, i.e. that the draft angle of an ice mold cavity defines the relative ease with which the ice body can be removed from an ice cavity tray, as well as defining the shape and the size of the tray, and thus a ratio of the lower length as compared to a height, were disclosed in the prior art by Deutgen et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide each individual compartment with the lower length to be 1 to 2 times the height. 
          Therefore, the ratio of the upper surface of the ice compartment and a height of the ice compartment is recognized as a result-effective variable, i.e. a variable which achieves a recognized result In this case, the recognized result is that the ratio of the upper length of the ice compartment to the height of the ice compartment will determine the draft angle at a given upper length of the ice compartment and thus the shape of the ice formed therein and ease with which said ice can be removed. Therefore, since the general conditions of the claim, i.e. that the draft angle of an ice mold cavity defines the relative ease with which the ice body can be removed from an ice cavity tray, as well as defining the shape and the size of the tray, and thus a ratio of the upper length as compared to a height, were disclosed in the prior art by Deutgen et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide each individual compartment with the upper length to be 1.5 to 4 times the height, and 1.4 to 1.7 times the lower length. 
In regards to claim 18, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Hiroshi teaches wherein the containment walls are plastic (polypropylene such as silicone rubber); and the ice forming plate (3/17) is generally rectangular (Fig. 6) and is metal (cooling plate 17 is made of aluminum; par. 40).  

Claims 19-20 are rejected under pre-AlA 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JP 2004-278894, provided by Applicant) in view of in view of Deutgen (US 3,077,748), further in view of Kawamoto et al. (US 5,177,980).
In regards to claim 19, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 15, but fails to explicitly teach wherein the ice forming plate comprises upwardly extending exterior edges embedded within a lower portion of the containment wall forming a water-tight assembly. 
          Kawamoto et al. teaches an ice making apparatus wherein the ice forming plates (50b; Fig. 11) comprises upwardly extending exterior edges embedded within a lower portion of the containment wall (52) forming a water-tight assembly (See Figs. 11, 12).
        It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the refrigerator of Hiroshi such that the ice forming plate comprises upwardly extending exterior edges embedded within a lower portion of the containment wall forming a water-tight assembly as taught by Kawamoto in order to freeze the water from the bottom side with more reliability (refer to col.7, lines 52-55 of Kawamoto).
In regards to claim 20, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Hiroshi teaches further comprising: a first axle (a shaft 13/29) disposed at a first end of the ice tray (Figs. 1 and 5), but fails to explicitly teach a second axle disposed at an opposite end of the ice tray than the first axle; wherein, the flexible grid further comprises: 
(i)  a pivot axle that extends outwardly from a first end of the grid and into a socket at an upper edge of the containment wall and 
(ii)  a cam pin that extends outwardly from a second end of the grid.  
            Kawamoto further teaches the first axle (a support shaft 15; Fig. 1) and a second axle (an output shaft 12) disposed at an opposite end of the ice tray (14) than the first axle (Fig. 1); wherein, the flexible grid further comprises: 
(i)  a pivot axle (66a; Fig. 27) that extends outwardly from a first end of the grid and into a socket (grooves 67) at an upper edge of the containment wall and 
(ii)  a cam pin that extends outwardly from a second end of the grid.  
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the refrigerator of Hiroshi to include a second axle disposed at an opposite end of the ice tray than the first axle and a cam pin that extends outwardly from a second end of the grid as taught by Kawamoto in order to freeze the water from the bottom side with more reliability (refer to col.7, lines 52-55 of Kawamoto).
        
                                                    Conclusion 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571) 272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763   


/CASSEY D BAUER/Primary Examiner, Art Unit 3763